Case 2:18-cv-05171-JFB-AYS Document 15 Filed 03/19/19 Page 1 of 2 PageID #: 109



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                         :
NANCY F. MANZ,                                                           :
                                                                         :
                                         Plaintiff,                      :
                                                                           Docket No. 2:18-CV-05171
                                                                         :
                                                                           (JFB) (AYS)
          -against-                                                      :
                                                                         :
EILEEN GIAGRASSO, MANUELLA IGNASIO, :
PATRICE KELLY, RICHARD MURPHY, AND                                       :
LORI RAFFINETTI,                                                         :
                                                                         :
                                         Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                              DISCOVERY PLAN WORKSHEET
          (Please be advised that the Court’s Individual Rules include additional forms
        to be used in cases involving claims of adverse employment or FLSA violations.)
                                 Tier I Pre-Settlement Discovery

Deadline for completion of Rule 26(a) initial disclosure
and HIPAA-complaint records authorizations:                                            April 8, 2019

Completion date for Phase I Discovery
As agreed upon by the parties:                                                         April 25, 2019
(Reciprocal and agreed upon document production,
generally not including depositions, unless otherwise agreed.
No more than 30 days after Initial Conference)

Status conference TBD by the court:                                                    May 9, 2019
(Generally 15 days post Tier I Discovery)


                                      Tier II Discovery and Motion Practice

Motion to join new parties or amend the pleadings:                                     May 23, 2019
(Presumptively 15 days post status conference)

First requests for production of documents
and for interrogatories due by:                                                        June 6, 2019
(Presumptively 15 days post joining/amending)

All fact discovery completed by:                                                       Sept. 20, 2019
(Presumptively 3.5 months post first
Requests for documents/interrogatories)

Exchange of expert reports completed by:                                               Oct. 21, 2019
(Presumptively 30 days post fact discovery)
Case 2:18-cv-05171-JFB-AYS Document 15 Filed 03/19/19 Page 2 of 2 PageID #: 110

Expert depositions completed by:                                Nov. 20, 2019
(Presumptively 30 days post expert reports)

Final date to take first step in dispositive motion practice:   Dec. 20, 2019
(Parties are directed to consult the District Judge’s
Individual rules regarding such motion practice.
Presumptively 30 days post expert depositions)

COMPLETION OF ALL DISCOVERY BY:
(Note: Presumptively 9 months after Initial Conference)

Submission of joint pre-trial order:                            TBD
Final Pre-Trial Conference TBD by the court:                    TBD   ______
